DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/1/19 is acknowledged.
	Claims 43, 47-66 and 68 are examined on the merits and are free of the prior art of record and are allowed.
Response to Arguments
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.
Examiner Initiated Interview
	On June 25th, 2021, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jamaica Szeliga on 6/25/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Please cancel claims 44 and 46.

In claim 47, at line 1, “44” has been deleted and – 43 -- inserted therefor.

In claim 54, at line 1, “44” has been deleted and – 43 -- inserted therefor.

Please replace claim 55 with the following completely re-written claim:
55. The vaccine composition according to claim 43, wherein each of the dengue viruses are present at a dose of not less than 3.0log10PFU per 0.5ml.

In claim 64, at line 1, “46” has been deleted and – 43 -- inserted therefor.

Please replace claim 65 with the following completely re-written claim:
65. The vaccine composition according to claim 64, wherein each of the dengue viruses are present at a dose of not less than 3.0log10PFU per 0.5ml.

In claim 66, at line 1, “wherein the composition is according to the formula as represented in the following Tables:” has been deleted and –wherein the composition is selected from the group consisting of the compositions in the following Tables:-- inserted therefor.

In claim 66, after “Table 22” and before “Table 23” --, and-- has been inserted. (see Page 14 of claims submitted on 5/4/2021)

In claim 68, at line 1, “The” has been deleted and --A-- inserted therefor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648